DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed June 1, 2021 has been entered.  Claims 1-30 are canceled.  Claims 31-50 are new and currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites, “a diametrically magnetized headpiece magnet, defining an axis, a center of gravity that is offset from the axis and a N-S direction, within the housing and rotatable about the axis”.  The wording of this claim is indefinite as it is unclear if the applicant is attempting to claim that the center of gravity is both offset from the axis and a N-S direction, or if the claim is trying to recite the diametrically magnetized headpiece magnet, defining an axis, a N-S direction, and a center of gravity that is offset from the axis.  
Claims 32-39 are rejected to for being dependent on claim 31 and failing to remedy the deficiencies of claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerling et al. (US PG Pub 2011/0264172) in view of Duftner et al. (US PG Pub 2010/0036458).
Regarding claim 31, 35 Zimmerling et al. discloses a cochlear implant headpiece (“external component”) for use with a cochlear implant, the cochlear implant headpiece comprising: a housing; a diametrically magnetized headpiece magnet (“implant attachment magnet”), defining an axis and a N-S direction, within the housing and rotatable about the axis ([0034]), whereby the N-S direction of the headpiece magnet passes through a center of gravity of the headpiece magnet and self-aligns with the gravitational direction when the axis is perpendicular to the gravitational direction ([0034]); and a headpiece antenna associated with the housing (“transmitter coil housing” [0033]).  Zimmerling et al. does not expressly disclose a center of gravity that is offset from the axis.  Duftner et al. teaches it is known in the art for the center of mass of an external device to be offset from a central axis “so as to define a preferred rotational position of the device on the skin with the center of mass below the central axis” ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zimmerling et al. to offset the center of gravity from the axis as taught by Duftner et al. in order to provide a preferred rotational position when the magnet self-aligns to the gravitational direction.  
Regarding claim 37, Zimmerling et al. discloses a cochlear stimulation system, comprising: a cochlear implant headpiece as claimed in claim 31; and a cochlear implant including a cochlear implant magnet and a cochlear implant antenna 106 ([0003]).
Regarding claims 38-39, Zimmerling et al. discloses a cochlear stimulation system, comprising a cochlear implant headpiece as claimed in claim 31; and a sound processor including a housing; and sound processor circuitry carried within the housing and operably connected to the headpiece antenna ([0003]); and a cochlear implant including a cochlear implant magnet and a cochlear implant antenna 106 ([0003]).

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerling et al. (US PG Pub 2011/0264172) in view of Duftner et al. (US PG Pub 2010/0036458) as applied to claims 31, 35, 37-39 above, and further in view of Lee et al. (US PG Pub 2019/0076649).
Regarding claims 32-34, Zimmerling et al. does not expressly disclose a bearing having a first bearing portion secured to the housing and a second bearing portion, rotatable relative to the first bearing portion, secured to the headpiece magnet.  Lee et al. teaches a cochlear implant headpiece with a bearing associated with a magnet, the bearing having a first bearing portion 120 secured to the headpiece housing ([0057]) and a second bearing portion 118 rotatable relative to the first bearing portion, and secured to the magnet ([0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zimmerling et al. and try using a bearing as taught by Lee et al. to secure the magnet within the housing while still enabling freedom of rotation of the magnet.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerling et al. (US PG Pub 2011/0264172) in view of Duftner et al. (US PG Pub 2010/0036458) as applied to claims 31, 35, 37-39 above, and further in view of Heerlein et al. (US PG Pub 2016/0213936).
Regarding claim 36, Zimmerling et al. discloses a magnet receptacle in which the headpiece magnet is located (fig. 1, 8a) but does not expressly disclose a cap configured to be mounted on the housing and to cover the magnet receptacle when mounted on the housing.  Heerlein et al. teaches it is known in the art for a cochlear implant headpiece to comprise a removable cap 104 ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and include a removable cap as taught by Heerlein et al. in order to easily access components within the headpiece as it is a known technique in the art.

Claims 40-42, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerling et al. (US PG Pub 2011/0264172) in view of Lister (US Pat 4,618,949) and Duftner et al. (US PG Pub 2010/0036458).
Regarding claims 40-42, Zimmerling et al. discloses a cochlear implant headpiece (“external component”) for use with a cochlear implant, the cochlear implant headpiece comprising: a housing; a diametrically magnetized headpiece magnet (“implant attachment magnet”), defining an axis and a N-S direction, within the housing and rotatable about the axis ([0034]), whereby the N-S direction of the headpiece magnet passes through a center of gravity of the headpiece magnet and self-aligns with the gravitational direction when the axis is perpendicular to the gravitational direction ([0034]); and a headpiece antenna associated with the housing (“transmitter coil housing” [0033]).  Zimmerling et al. does not expressly disclose a weight operably connected to the headpiece magnet and rotatable with the headpiece magnet. Lister teaches attaching a weight 26 onto magnet 21 to allow magnet to rotate until it reaches equilibrium (col. 9, lines 3-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zimmerling et al. to attach a weight to the magnet as taught by Lister in order to assist the weight in rotating until it reaches equilibrium at the desired alignment.  Zimmerling et al. does not expressly disclose the headpiece magnet and the weight together define a center of gravity; and the respective configurations of the headpiece magnet and the weight and the respective locations of the headpiece magnet and the weight relative to the axis are such that the center of gravity is offset from the axis.  Duftner et al. teaches it is known in the art for the center of mass of an external device to be offset from a central axis “so as to define a preferred rotational position of the device on the skin with the center of mass below the central axis” ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zimmerling et al. to modify the locations of the headpiece magnet and the weight such that the center of gravity created is offset from the axis as taught by Duftner et al. in order to provide a preferred rotational position when the magnet self-aligns to the gravitational direction, and since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 48, Zimmerling et al. discloses a cochlear stimulation system, comprising: a cochlear implant headpiece as claimed in claim 40; and a cochlear implant including a cochlear implant magnet and a cochlear implant antenna 106 ([0003]).
Regarding claims 49-50, Zimmerling et al. discloses a cochlear stimulation system, comprising a cochlear implant headpiece as claimed in claim 40; and a sound processor including a housing; and sound processor circuitry carried within the housing and operably connected to the headpiece antenna ([0003]); and a cochlear implant including a cochlear implant magnet and a cochlear implant antenna 106 ([0003]).

Claims 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerling et al. (US PG Pub 2011/0264172) in view of Lister (US Pat 4,618,949) and Duftner et al. (US PG Pub 2010/0036458) as applied to claims 40-42, 48-50 above, and further in view of Lee et al. (US PG Pub 2019/0076649).
Regarding claims 44, 46-47, Zimmerling et al. does not expressly disclose a bearing having a first bearing portion secured to the housing and a second bearing portion, rotatable relative to the first bearing portion, secured to the headpiece magnet.  Lee et al. teaches a cochlear implant headpiece with a bearing associated with a magnet, the bearing having a first bearing portion 120 secured to the headpiece housing ([0057]) and a second bearing portion 104, 118 rotatable relative to the first bearing portion, and secured to the magnet ([0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zimmerling et al. and try using a bearing as taught by Lee et al. to secure the magnet within the housing while still enabling freedom of rotation of the magnet.
Regarding claim 45, Zimmerling et al. in view of Lee et al. disclose the headpiece magnet defines an outer perimeter 110a; and the second bearing portion 104 extends around the outer perimeter of the headpiece magnet (fig. 15).

Allowable Subject Matter
Claim 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792